Citation Nr: 0935536	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  09-26 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
having one disability rated as 100 percent disabling and 
additional disability or disabilities independently rated as 
at least 60 percent disabling.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.


FINDING OF FACT

The Veteran has a single service-connected disability rated 
as 100 percent disabling and additional disabilities 
independently rated as at least 60 percent disabling.


CONCLUSION OF LAW

The criteria for SMC based on having one disability rated as 
100 percent disabling and an additional disability or 
disabilities independently rated as at least 60 percent 
disabling are met.  38 U.S.C.A. § 1114(s)(1) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.350(i) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the decision below, no discussion regarding VA's 
notice and assistance requirements is necessary in the 
present case.  With regard to the Attorney's contention as to 
the effective date of SMC, the effective date will be 
assigned by the RO on return of the case to it.  If the 
Veteran disagrees with the assigned date, he may appeal the 
determination.  

Resolution of this claim depends solely on the interpretation 
of law and application to undisputed facts, i.e. the 
Veteran's disability evaluations and their relationship to 
the legal requirements for substantiating his SMC claim based 
upon having one disability rated as 100 percent disabling and 
additional disability or disabilities independently rated as 
at least 60 percent disabling.

In this regard the Board notes that the Veteran and his 
Attorney have not asserted that the Veteran requires aid and 
attendance or that he is permanently housebound by reason of 
his service-connected disabilities or that he is permanently 
housebound for any reason.  Indeed, the Veteran's Attorney 
has solely argued that the Veteran is entitled to SMC based 
upon having one disability rated as 100 percent disabling and 
additional disability or disabilities independently rated as 
at least 60 percent disabling.  See July 2, 2009, letter from 
Attorney Carpenter.  Moreover, a review of the record does 
not indicate that the Veteran is permanently housebound.  See 
e.g. VA medical records dated from September 2007 to March 
2008.  Accordingly, the Board need not consider entitlement 
to SMC on this basis.  See Robinson v. Shinseki, 557 F.3d 
1355 (Fed Cir. 2009).  

The Veteran is seeking entitlement to SMC based upon having a 
single service-connected disability rated at 100 percent and 
an additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems.  
38 U.S.C.A. § 1114(s)(1) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.350(i) (2008).

A review of the record does not indicate that the Veteran has 
any one disability rated as 100 percent disabling on a 
schedular basis, but the record does disclose that he was in 
receipt of a total disability evaluation based on individual 
unemployability (TDIU) from December 2000, and the Board 
concludes that the TDIU was based on his service-connected 
posttraumatic stress disorder (PTSD) evaluated as 70 percent 
disabling.  The claims folder is a rebuilt folder but a 2005 
rating action suggests that the only service connected 
disabilities in 2000 were PTSD rated 70 percent and three 
disabilities rated as noncompensable.  Accordingly, the TDIU 
is considered to be based on PTSD alone.  

The United States Court of Appeals for Veterans Claims held 
in Bradley v. Peake, 22 Vet. App. 280 (2008) that for 
purposes of special monthly compensation the statute did not 
limit a service-connected disability rated as total to only a 
schedular 100 percent rating and the regulation permitted a 
TDIU rating based on a single disability to satisfy the 
statutory requirements of a total rating.  Thus, in this 
case, PTSD is considered a single service-connected 
disability rated at 100 percent.  The Veteran is also service 
connected for hearing loss, rated at 30 percent; diabetes 
mellitus, rated at 20 percent; diabetic neuropathy of the 
left upper extremity, rated at 20 percent; diabetic 
neuropathy of the right upper extremity, rated at 20 percent; 
diabetic neuropathy of the left lower extremity, rated at 20 
percent; diabetic neuropathy of the right lower extremity, 
rated at 20 percent; tinnitus, rated at 10 percent; 
hypertension, rated at 10 percent; and malaria and shell 
fragment wound residuals, each rated at 0 percent.  He has 
multiple disabilities rated in combination at 60 percent or 
higher separate from his PTSD, and, therefore, the Board 
agrees with the Veteran's Attorney that the Veteran meets the 
criteria for special monthly compensation under 38 U.S.C.A. 
§ 1114(s)(1).

The Board notes that the TDIU rating was discontinued 
effective April 8, 2003, the date that the Veteran's combined 
disability rating increased to 100 percent schedularly.  
Therefore, the Veteran currently does not have a TDIU.  
However, the Board finds that to deny this claim on the basis 
that the Veteran no longer has a disability rated as totally 
disabling under 38 C.F.R. § 4.16 would lead to an absurd 
result, that result being that he would be entitled to a 
higher special monthly compensation rating, as explained 
above, so long as his combined rating remained at 90 percent 
or less, but would not be entitled to a higher compensation 
rating even though one disability still renders him 
unemployable and other disabilities have worsened such that a 
100 percent combined schedular rating results.  The Board 
does not believe that the Bradley decision and/or the statute 
intended such an absurd result and finds that the Veteran has 
a single service-connected disability ratable as totally 
disabling based on individual unemployability and additional 
disabilities separately ratable at 60 percent.




ORDER

Entitlement to SMC based on having one disability rated as 
100 percent disabling and additional disability or 
disabilities independently rated as at least 60 percent 
disabling is granted.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


